Notice of Allowance
Claims 1, 5-8 and 10-20 allowed.
The following is an examiner’s statement of reasons for allowance: Applicants’ arguments are found persuasive.
Applicant argues that the cited prior art does not disclose, teach, or suggest a plurality of thermocouples, said thermocouples mounted between two of said plate layers, and a corresponding plurality of thermocouple wells, each of said plurality of thermocouple wells extended to a depth of a corresponding heater element zone isolated from a process environment. Examiner respectfully agrees with Applicant.
Prior art reference Singh is relied upon to teach the claimed thermocouples. However, Singh does not teach thermocouples mounted between two of said plate layers, and corresponding plurality of thermocouple wells, each of said plurality of thermocouple wells extended to a depth of a corresponding heater element zone isolated from a process environment. Examiner finds no reason or motivation, other than hindsight, to modify the teachings of the cited prior art to achieve the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761